                                                                                                                        JJW
                                 IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE MIDDLE DISTRICT OF TENNESSEE

       IN RE:
       JOHNNY BRIAN ADAMS                                                     Case No.19-03341-MH3-13
       174 SHILOH DR                                                          CHAPTER 13
       LA VERGNE, TN 37086
       SSN XXX-XX-4608

                         TRUSTEE'S NOTICE OF FILING OF ADDITIONAL CLAIM


         Comes now the Standing Chapter 13 Trustee and hereby serves notice that the
following claim was filed against the estate of the debtor and that such claim was not
included in previous notices disclosing claims:


NAME AND ADDRESS OF CREDITOR                                   AMOUNT                    CLASSIFICATION
  LOANCARE LLC                                                     $650.00
  3637 SENTARA WAY                                                                 MTG-FEES, COSTS & EXPENSES
  VIRGINIA BEACH, VA             23452-0000
                                                                                   Disb Level: 22.00
                                                                                   ACCT:0609
                                                                                   COMM: PLN RVW POC
Court's Claim# 9                              Trustee's Claim# 28                   DATE FILED: 12/18/2019

                                       JJW
       01/15/2020                                                            /s/ Henry E. Hildebrand, III
       DATE SENT                  INITIALS                                   HENRY E. HILDEBRAND, III
                                                                             CHAPTER 13 TRUSTEE
                                                                             P O BOX 340019
                                                                             NASHVILLE, TN 37203
                                                                             PHONE: 615-244-1101
                                                                             FAX: 615-242-3241
                                                                             pleadings@ch13nsh.com

cc:
MARK PODIS AND ASSOCIATES                    JOHNNY BRIAN ADAMS                                CHAPTER 13 TRUSTEE
1161 MURFREESBORO RD SUITE 300               174 SHILOH DR
NASHVILLE, TN 37217                          LA VERGNE, TN 37086




         Case 3:19-bk-03341          Doc 68      Filed 01/15/20 Entered 01/15/20 11:54:56                   Desc Main
                                                 Document Page 1 of 1
